DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regard(s) to claim 1,  WIETFELDT (USPGPub No. US 20130329639 A1)  discloses a device, comprising: one or more processors to (“[0084] FIG. 12 is a diagram illustrating an example of a hardware implementation for an apparatus 1200 employing a dynamic operator selection system 1214…may be implemented with a bus…The bus…links various circuits including one or more processors…”): 
determine one or more of a signal strength or signal quality for each of a plurality of networks for connection (“[0058]…the dynamic network operator selection is based on network conditions, such as end-to-end quality of service, local interference, local link congestion, internet connectivity…”); 
allocate a respective virtual user equipment (VUEs) (“virtual SIMs”) to two or more of the identified plurality of networks  based on the one or more of the signal strength or signal quality(“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses…. [0058] In some aspects, the dynamic network operator selection is based on network conditions, such as end-to-end quality of service, local interference, local link congestion, internet connectivity and other network related conditions. The network may be a wireless network to one or more base stations, core of the operator or carrier and/or the internet.The dynamic selection in this case may be based on whether policy associated with the UE or network allows for such a selection. The other network condition is local interference and congestion. In this case, if one network operator provides a better network, in terms of local interference and congestion, than a different network operator, then the UE may dynamically select the better network operator”); and 
connect with each of the two or more networks using a respective VUE from the allocated VUEs (“[0053] One aspect of the disclosure allows for flexibly or dynamically accessing one or more network operators via one or more SIMs (or virtual SIMs) in the mobile device. Each SIM provides authentication/access to a single network operator, and multiple SIMs will therefore enable multiple network operator accesses….).
WIETFELDT differs from claim 1, in that WIETFELDT is silent on wherein each of the VUEs independently supports at least non-access stratum (NAS), a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks. While other prior art suggest certain features pertaining to a virtual user equipment, said prior art fails to remedy the deficiencies of WIETFELT with respect to claim 1.
. Goel (USPGPub No. 2017/0134945) teaches a UE comprising a plurality of VSIMS, where each of the VSIMS comprising a PHY and MAC protocol stack (Refer to [Abstract] and the recited, “Virtual SIM” and the [Fig. 3] which illustrates the independent protocol stack(s) comprising PHY and MAC protocols for each of the virtual SIMs). However, GOEL fails to teach o suggest wherein each of the VUEs independently supports at least non-access stratum (NAS), a physical layer (PHY) and medium access control (MAC) protocols for connection to the two more or more networks, as arranged with the remaining elements of claim 1. Goel instead illustrates where the VSIMS share a single non-access stratum in [Fig. 3]
Thus independent claim 1 is regarded as allowable in light of the prior art of record. Independent claim(s) 13 and 18 recite substantially the same features as claim 1 and regarded as allowable for the same reasons provided with respect to claim 1. All remaining claims are regarded as allowable by virtue of dependency on any one of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476